Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed 3/14/22 on page 2 includes at item #2, “Please replace paragraph [0027] with the following amended paragraph: --[0026]” which is incorrect as the replacement is mean instead for paragraph [0026] and not [0027] as set forth. The amendment further goes on to replacement paragraph [0027] at item #3 which is why item #2 appear to be incorrect. 

The amendment filed 3/14/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
the paragraph between [0026] and [0027] and the entirety of FIG.4 include new matter. Specifically, the paragraph between [0026] and [0027] discloses that which is newly shown in FIG.4, namely the channels 136 and 136a (see paragraph at lines 9-11) can “extend through another aperture 137, 137a in a lower portion of section 195” and also that the channels 137a (newly added to both the specification and drawings) can be co-printed for transferring air through the channels. All of this constitutes new matter not originally disclosed and newly added to the specification. Applicant is required to cancel the new matter in the reply to this Office Action.

Election/Restrictions
Applicant’s election without traverse of Invention I (Group I) in the reply filed on 8/2/21 is acknowledged.

No claims are currently withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/2/21.

Information Disclosure Statement
Applicants are encouraged to provide a concise explanation of why the English-language information as well as any foreign-language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.

MPEP section 2004 (Rev. 2, May 2004) states that “[i]t is desirable to avoid the submission of long lists of documents if it can be avoided…If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance”. The examiner requests Applicant highlight such references or discuss those specific and most significant references in the remarks in response to this action. 

Applicant should further note that the court has held that applicants can be guilty of inequitable conduct and their patents unenforceable when it is discovered that one of the excessive patents they cite was particularly relevant and buried amongst many non-relevant references.

[T]he cloaking of a clearly relevant reference by inclusion in a long list of citations may not comply with the Applicant's duty of disclosure. Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948 (S.D. Fla. 1972). . . . accord with dicta from Molins PLC v. Textron, Inc., 48 F.3d 1172 (Fed. Cir. 1995), stating that forcing the Examiner to find "a needle in a haystack" is "probative of bad faith." Id. [The Molins] case presented a situation where the disclosure was in excess of 700 pages and contained more than fifty references. 

Therefore, it is recommended that if any information that has been cited by Applicants in the previous disclosure statements is known to be material for patentability as defined by 37 C.F.R. § 1.56, applicant should present a concise statement as to the relevance of that/those particular documents therein cited. 
Drawings
The drawings are objected to because in the replacement sheet of 3/14/22, in FIG.1 numeral “104” has no lead line.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “136” has been used to designate both “aperture” and “channel” in newly added FIG.4 and “136a” designated both “aperture” and “channel” in FIG.4. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within a range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the abstract (as amended) filed 3/14/22, line 1 includes the phrase “are disclosed” which is inappropriate for the abstract as set forth in the previous actions and set forth again above. 

The disclosure is objected to because of the following informalities: in the paragraph between [0026] and [0027], lines 5-7, the phrase “the adhesive can flow through corresponding channels 136 and 136a may transfer adhesive” is awkward and unclear. In addition, at line 6, “channels” “136 and 136a” were previously (at lines 2, 3, and 5) “apertures” and it is confusing as only one numeral should be used for each feature of the invention. Likewise at line 11, “aperture 137, 137a” is disclosed where at line 14, “channel “137a” is provided. Correction or further explanation is requested. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “conventionally built components” in lines 2-3 which is unclear as to what applicant believes would qualify as a conventionally built component or how one would determine infringement. 
Claim 2 recites “strength-to-size” ratio which is unclear as it is unclear how the size of the component is determined or if it is based on area, volume, or weight. This limitation should instead recite “strength-to-weight” ratio as set forth in the specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(sq1	a) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 397 (CN 104590397) in view of Fukumoto et al. and further in view of Selvasekar et al. 
For claim 1, CN 397 (CN 104590397) discloses a door structure (fig.4, “door”, [0057]), comprising: 
an additively manufactured (AM) section (3D printed middle layer 9); 
a plurality of sections (8,9) coupled together at least in part by adhesive bonds (“gluing” as disclosed at [0062]), wherein the AM section comprises a co-printed channel as seen in the cross-sectional perpective view (right-hand-side) of FIG.4.
CN 397 fails to provide for the AM section to be a modular hinge section.
Fukumoto et al. (6231112) shows a modular vehicle door assembly including a hinge section (5) to which hinges are attached. 
It would have been obvious to one of ordinary skill in the art to have provided the AM section of CN 397 as a modular hinge section as taught by Fukumoto et al. based on the design criteria for the door. 
CN 397, as modified, further lacks the co-printed channel (FIG.4) “configured to” (capable of) route air through the door structure.  
Selvasekar et al. (2019/0161031) teach a vehicle component made using additive manufacturing, which component includes a channel (12) through which air can pass. 
It would have been obvious to one of ordinary skill in the art to have adapted the channel of CN 397, as modified, to provide for air flow therethrough as taught with the channel of Selvasekar et al. in order to allow air to pass therethrough.
For claim 3, each section of the plurality of sections (9) is 3-D printed. 
For claim 4, further comprising a plurality of AM mechanical reinforcements (formed by the hollowed shape as part of 9).  
For claim 5, further comprising one or more co-printed crash beams (formed as part of 9) integrated at mounting points of the AM section (where the beams as hollowed structures (9) attached to elements (8). 
For claim 6, further (implicitly) including one or more fastener, hinge, or hinge attachment co-printed with the AM section.

Claims 1-2, as best understood, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 397 (CN 104590397), as modified above with regard to claim 1 and further in view of DE 784. 
For claim 2, CN 397, as modified, is silent as to an AM reinforcement configured to have a higher strength-to-weight ratio than conventionally built components, as taught by DE 784 which provides an AM reinforcement (as seen in Figs. 3, 6 - see reinforcing element 8; [0039], [0042]) is configured to have a smaller strength-to-weight ratio ([0002], [0023] "...reinforcing element is particularly advantageous in the lightweight construction technology, since the component can be produced in a weigh-optimized manner” and the reinforcing element can be produced at weak points or particularly heavily stressed areas” than conventionally built components. In this way, weight-optimized components can be produced with simple means and inexpensively, which also withstand high mechanical loads than conventionally built components.
It would have been obvious to one of ordinary skill in the art to have included in the structure of CN 397, a reinforcement as taught by DE 784 in order to reinforce same. 

Claims 1-2, as best understood, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over DE 784 in view of CN 397 (CN 104590397). Fukumoto et al., and further in view of Selvasekar et al. (2019/0161031). 
For claim 1, DE 102015219784 (DE 784) discloses a vehicle structure ([0001]) comprising: 
an additively manufactured (AM) section (FIGS. 1-6; where a method to provide the invention can be a “3-D printing” process, see [0015]); 
a plurality of modular sections (FIGS.1-6, see component 1 showing functional sections 2, connecting elements 6, reinforcing elements 8, and objects 9 are structures; [0007]-[0008] discloses that the base body is but one partial area of the component which combines together with at least one functional section) coupled together at least in part by adhesive bonds (FIG.4, component 1 showing functional objects 9 fixed to base body surface 1b via adhesive bonds; [0040]).
For claim 2, an AM reinforcement (as seen in Figs. 3, 6 - see reinforcing element 8; [0039], [0042]) is configured to have a smaller strength-to-weight ratio ([0002], [0023] "...reinforcing element is particularly advantageous in the lightweight construction technology, since the component can be produced in a weigh-optimized manner” and the reinforcing element can be produced at weak points or particularly heavily stressed areas” than conventionally built components. In this way, weight-optimized components can be produced with simple means and inexpensively, which also withstand high mechanical loads than conventionally built components.
For claim 3, each section of the plurality of sections is 3-D printed ([0015]).  
For claim 4, further comprising a plurality of AM mechanical reinforcements in positions requiring them (Figs. 3, 6 - see reinforcing elements 8; [0023]-[0025], [0039], [(0042)).
For claim 5, further comprising one or more co- printed crash beams (Figs. 3, 6 – see reinforcing elements 8 formed via 3d printing; [(0023}-[0025], [0039], [0042)) integrated at mounting points of the AM section. (Figs. 3, 6 - component 1 shows reinforcement elements 8 located at receiving area 3; [0039], [0042]) of the at least one AM section (Fig. 3, 6 – see reinforcing elements 8 comprising parallel crash beams, and see how the beams are connected by the AM section 2 extending between the crash beams 8, and see how the parts are co-printed at the mounting points 3 of the AM section 2; [0038], [0039], [0042)).
For claim 6, further including one or more fastener, hinge, or hinge attachment co-printed with the AM section (Figs. 1-2 - connecting element 6 and second position connection section 7 showing structure with fastener portion 7 co-printed on connecting element 6; [0009], [0020]-[0022], [0037]-[0038]}.
For claim 1, DE 784 lacks the vehicle structure being that of a door. 
CN 397 teaches a door structure (fig.4, “door”, [0057]), comprising: an additively manufactured (AM) section (3D printed middle layer 9); a plurality of sections (8,9) coupled together at least in part by adhesive bonds (“gluing” as disclosed at [0062]).
It would have been obvious to one of ordinary skill in the art to have adapted the concepts and techniques of DE 784 for use with that of the vehicle door taught by CN 397 in order to more efficiently manufacture a vehicle door. 
DE 784, lacks the AM section being that of a modular door hinge section. 
Fukumoto et al. (6231112) teach a modular vehicle door assembly including a hinge section (5) to which hinges are attached. 
It would have been obvious to one of ordinary skill in the art to have provided the AM section of DE 784, as modified, as a modular hinge section as taught by Fukumoto et al. based on the design criteria for the door. 
DE 784, as modified, lacks the AM section comprises a co-printed channel configured to route air. 
Selvasekar et al. teach a vehicle component made using additive manufacturing, which component includes a channel (12) through which air can pass. 
It would have been obvious to one of ordinary skill in the art to have provided at least one section of DE 784 with a channel as taught by Selvasekar et al. in order to allow air to pass therethrough as this type of printing functionality is possible. 

Response to Arguments
Applicant’s arguments with respect to claim(s) as amended have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Batchelder et al. (4794735) teach the concept of a modular vehicle door. This door includes a hinge section to which hinges are attached. Batchelder et al. is concerned with the ease in replacement of components (hardware) of the door. 
Martinez, JR. et al. (2019/0322040) disclose an apparatus and method for additive manufacture including adhesive channels within an AM component 301 to allow adhesive to flow therethrough. 
Staser et al. disclose a modular door. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616